            Case 7:20-cv-03514-NSR Document 1 Filed 05/05/20 Page 1 of 20



Nathaniel K. Charny
Charny & Wheeler P.C.
9 West Market Street
Rhinebeck, NY 12572
Tel. (845) 876-7500
Fax. (845) 876-7501

Attorneys for Plaintiffs


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LAUREN SUAREZ and PEDRO MELO,

                                 Plaintiffs,               Civil Action No.

 vs.                                                       COMPLAINT

 CARTER MURRAY and CARMEN MURRAY,                          Electronically Filed

                                 Defendants.



       1.        Plaintiffs Lauren Suarez and Pedro Melo by and through their attorneys Charny &

Wheeler P.C. bring this action pursuant to the Fair Labor Standards Act (FLSA), New York

Labor Law (NYLL) and for breach of contract and in the alternative quasi-contract to recover

unpaid wages from Defendants Carter Murray and Carmen Murray (collectively Defendants) and

in support Plaintiffs allege as follows.

                                   JURISDICTION AND VENUE

       2.        This Court has Federal question jurisdiction in that this action arises under

Federal statute, 29 U.S.C. § 216(b).

       3.        This Court has supplemental jurisdiction over the State Law claims pursuant to 29

U.S.C. § 1367.




                                                   1
             Case 7:20-cv-03514-NSR Document 1 Filed 05/05/20 Page 2 of 20



        4.       Venue is proper in that Plaintiffs performed the work at issue at Defendants

residence located in Staatsburg, New York, Dutchess County and as such Defendants reside

within this District.

                                              PARTIES

        5.       Plaintiff Lauren Suarez is an adult individual who was formerly employed by

Defendants.

        6.       Plaintiff Pedro Melo is an adult individual who was formerly employed by

Defendants.

        7.       Defendant Carter Murray is an adult individual with a residence in Staatsburg,

New York.

        8.       Defendant Carmen Murray is an adult individual with a residence in Staatsburg,

New York.

        9.       Defendants were and are joint employers of Plaintiff, acting indirectly and

directly in each other's interests in relation to Plaintiffs' employment.

        10.      For all times relevant to this Complaint, Defendants have constituted an enterprise

engaged in commerce, as defined by 29 U.S.C. § 203(s)(1), upon information and belief with a

gross annual volume of business done of not less than $500,000 and with employees engaged in

commerce, as defined by 29 U.S.C. § 203(b).

        11.      For all times relevant to this Complaint, Defendants' employees have engaged in

commerce by regularly travelling between and among the States.

        12.      For all times relevant to this Complaint, employees of Defendants have regularly

used interstate wires when communicating within the various states.




                                                  2
         Case 7:20-cv-03514-NSR Document 1 Filed 05/05/20 Page 3 of 20



       13.     For all times relevant to this Complaint Defendants have been an employer within

the meaning of 29 U.S.C. §203(d) and Article 6 of New York State Labor Law.

                                              FACTS

       14.     Defendants are a married couple with a residence in Staatsburg, New York,

Dutchess County, located at 18-28 Old Post Road, Staatsburg, New York, 12580.

       15.     In or about January 2018 Plaintiffs responded to a help wanted posting on Craig's

List advertising for two experienced people in hospitality to live-in as caretakers.

       16.     Defendants responded with a virtual interview, during which time Plaintiffs met

Defendant Carter Murray.

       17.     Approximately one week later, Defendant Carter Murray invited Plaintiffs to the

Staatsburg residence for an in-person interview.

       18.     Two days later, Defendant Murray telephoned and offered Plaintiffs the two

positions and after discussion agreed to provide Plaintiffs with an automobile for their use.

       19.     In or about late January 2018 Defendant Carter Murray caused to be sent to

Plaintiffs a "Caretaker Agreement" which memorialized the negotiated terms of the Plaintiffs'

employment with the Defendants (herein the Employment Agreement).

       20.     The Employment Agreement provides, among other things that Plaintiffs are

obligated to work without any rest while the Defendants are in residence in Staatsburg.

       21.     The Employment Agreement states:

               6.      Hours of Work

               A.      During the Owners' occupancy of the residence and/or any
               invitees including but not limited to family members, friends,
               business associates. the caretakers shall devote full-time care to the
               real property including, but not limited to all duties listed above.
               During such period of occupancy, the Caretakers shall not be
               entitled to any free days.



                                                   3
          Case 7:20-cv-03514-NSR Document 1 Filed 05/05/20 Page 4 of 20




               B.     During the Owners non-occupancy of the real property the
               caretakers shall be entitled to time off subsequent to all work being
               performed at the real property.

        22.    The Employment Agreement provides, among other things, a notice requirement

should the Defendants wish to terminate the Employment agreement, to wit, notice must be sent

by "certified mail return receipt requested." This provision states:

               In the event that the Owners for any reason determine to terminate
               this Caretaker Agreement, the Owners shall provide in writing
               thirty (30) days notice of same to the Caretakers at the address of
               the real property by certified mail return receipt requested or by
               overnight courier.

        23.    On Thursday February 1, 2018, Plaintiffs began employment with Defendants.

        24.    Plaintiffs were employed by Defendants from February 1, 2018 until March 18,

2020.

        25.    Upon employment and to date, Plaintiffs received no written notice of any sort

regarding the details of their compensation, including no notice of: rate or rates of pay, including

overtime rate of pay (if it applies); how the employee is paid: by the hour, shift, day, week,

commission, etc.; regular payday; official name of the employer and any other names used for

business (DBA); address and phone number of the employer's main office or principal location;

allowances taken as part of the minimum wage (tips, meal and lodging deduction).

        26.    With the exception of the very first payment, Plaintiffs were never provided a pay

stub with each weekly direct deposit of their wages, including no notice of: the dates of work

covered by that payment of wages; name of employee; name of employer; address and phone

number of employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; gross wages; deductions; allowances, if any, claimed

as part of the minimum wage; and net wages.



                                                 4
         Case 7:20-cv-03514-NSR Document 1 Filed 05/05/20 Page 5 of 20



       27.     Plaintiffs primary obligations were the everyday maintenance of the house,

kitchen and outdoor spaces and servicing the Defendants and their family when the Defendants

or their guests are on the Staatsburg property.

       28.     The Staatsburg property is a 10,000 square foot, seven bedroom, five bathroom,

three level single family home.

       29.     The Property has three outdoor porches, a barn facility, a swimming pool with a

pool house including an additional kitchen and dining room, a large pond, an orchard and

vegetable garden, a free standing two car garage and ten car parking area.

       30.     Defendants provided Plaintiffs with housing, to wit, a four hundred square foot

studio apartment above the two car garage.

       31.     During the entire time Plaintiffs resided in the apartment above the garage, the hot

water lasted approximately five minutes.

       32.     Plaintiffs requested of Defendants that the hot water problem be fixed.

       33.     Defendants failed and refused to take any action to correct the hot water problem.

       34.      Plaintiff Suarez's duties and responsibilities were full housekeeping and

groundskeeping.

       35.     Plaintiff Melo's duties and responsibilities were as private chef for the family and

guests as well as light maintenance.

       36.     On the days when there were no Defendants on the property, Plaintiffs each

worked approximately three hours a day.

       37.     For Plaintiff Suarez, the three hour days were comprised of the following:

rotating housekeeping chores, including washing/drying/refreshing all linens and textiles in the

house, towels, napkins, sofa cushions and all fabrics; deep cleaning of all common areas and




                                                  5
           Case 7:20-cv-03514-NSR Document 1 Filed 05/05/20 Page 6 of 20



outdoor spaces; constant dusting; notification to maintenance staff, including Plaintiff Melo,

regarding all maintenance needs; collecting garbage; and stocking and organizing household

items.

         38.   For Plaintiff Melo, the three hour days were comprised of the following: project

specific tasks such as cleaning a carpet or carpets; clean grout in tiles, changing lightbulbs

(which is a significant chore in a seven bedroom house); garbage disposal; cleaning and

maintaining three porches and their furniture; maintenance of the outdoor kitchen and firepit;

cleaning and maintaining the barn facilities; Chef duties such as cataloging and shopping for

stock items, cleaning the pantries; and light maintenance.

         39.   On the days while the Defendants were on the property the Plaintiffs each worked

approximately fifteen hour days.

         40.   For Plaintiff Suarez, the fifteen hour days were comprised of the following: work

day starts at 6:30 am; cater to all needs and requests of the family and its members; setting up the

table and table service to Defendant Carmen Murray's demanding standards; full and constant

sweeps of house to pick up after the Defendants and their children; traditional bed turn-up and

turn-down service; pulling blinds in all bedrooms; assist in kitchen; shopping; maintain

cleanliness and functioning of the house; changing linens and towels; and generally hyper-

vigilant attention to order and needs satisfaction; usually completing the day's work at 10:30 -

11:00 pm.

         41.   For Plaintiff Melo the fifteen hour days were comprised of the following: work

day starts at 6:30 to set up and prepare the breakfast table, often times with staggered meal times

for the baby, children, nanny and adults/guests; clean up and full cleaning of all areas; starting at

10:00 am prepare for lunch, often with similar staggered meal times; clean up from lunch and




                                                  6
         Case 7:20-cv-03514-NSR Document 1 Filed 05/05/20 Page 7 of 20



prepare for dinner; starting at 3:30 pm starting dinner preparation and full dinner service

typically in three seatings; when meals not being prepared in house, catch up on duties; put out

garbage which had been gathered by Plaintiff Suarez; full review of house, alarms, pool area;

and complete shut down of house and facilities; usually completing the days work at 10:30 -

11:00 pm.

       42.     During fifteen hour days, both Plaintiffs would routinely be kept busy at all times,

both in and outside of the house making sure things are turned on, environments feel welcoming

and generally providing hospitality to the Defendants and their family and guests.

       43.     On the days immediately preceding and immediately after the Defendants' were

on the property Plaintiffs would work approximately six hours per day preparing the property

and facilities for the Defendants' arrival and cleaning up on those days thereafter.

       44.     In addition, on those occasions where the Defendants rented out the property to

paying guests, Plaintiffs worked eleven hour days, with six hour days immediately before and

immediately after the rental days.

       45.     The six hour days for the renters were comprised of the same activities as if the it

was the day before and after the Defendants were on property.

       46.     The eleven hour days were comprised of the same activities as a fifteen hour day,

with less extended time frames.

       47.     In addition, on two occasions the Plaintiffs were required to perform their services

at a boat event for Defendants. On those two occasions, Plaintiffs worked twelve hour days.

       48.     The twelve hours days were comprised of providing all hospitality services on the

Defendants' boat, including preparation, cooking and cleaning, and continued butler service of all

hospitality needs while on the boat.




                                                 7
          Case 7:20-cv-03514-NSR Document 1 Filed 05/05/20 Page 8 of 20



        49.     On or about Sunday August 26, 2018, Plaintiff Suarez traveled with the family to

Sag Harbor to provide comprehensive hospitality services to the Defendants and their family

(herein the Sag Harbor Trip).

        50.     On August 26, 2018, Plaintiff Suarez worked a total of six hours preparing for the

trip and traveling to Sag Harbor to embark.

        51.     Thereafter, for the next four days Plaintiff Suarez work thirteen hour days

providing hospitality services, including childcare and caretaking.

        52.     On or about February 8, 2020 and continuing through February 16, 2020, Plaintiff

Melo traveled with the Defendants and their family to the Bahamas (the Bahamas Trip). During

those eight days Plaintiff Melo provided the Defendants with full hospitality services including

cooking, cleaning and maintenance and was there and available at all times for butler style

hospitalities services.

        53.     For the eight days of the Bahamas Trip, Plaintiff Melo worked fifteen hour days

and had a six hour day of preparation before and after the Bahamas Trip.

        54.     In or about September 2018, Defendant Carter Murray advised Plaintiffs that they

no longer had unlimited use of the provided automobile, and that instead their use was to be

limited to that needed for the employed services.

        55.     Defendants kept no accurate records of any sort regarding the number of hours

worked by Plaintiffs.

        56.     The Plaintiffs were each paid a weekly amount of $403.85, which is the amount

called for in the Employment Agreement.

        57.     During their employment, other than the weekly wages, Plaintiffs additional

payments were limited to the following: (i) $500 in cash to Plaintiff Melo on February 16, 2020




                                                 8
          Case 7:20-cv-03514-NSR Document 1 Filed 05/05/20 Page 9 of 20



(purportedly for the additional work on the Bahamas Trip); (ii) $400 in cash to Plaintiff Suarez

on September 2, 2018 (purportedly to pay for the additional work on the Sag Harbor Trip); and

(iii) $1,000 each in cash on August 16, 2019 to compensate for the lack of tips from rentals that

Defendant Carter Murray had assured Plaintiffs would supplement their income.

       58.     Other than the above, Plaintiffs were not paid any premium pay for those weeks

where they worked in excess of forty hours.

       59.     During the relevant years the New York minimum wage was/is: 2018, $10.40;

2019, $11.10; and 2020, $11.80.

       60.     Set out in the schedule submitted as an Attachment to this Complaint is a

spreadsheet showing each work week, the number of hours worked each day and the total

number of hours for each work week (herein the Schedule), exclusive of the Bahamas Trip and

the Sag Harbor Trip.

       61.     The data in the Schedule is based upon Plaintiffs correspondence and

communication regarding the Defendants being on property and/or assigning the other tasks such

as rentals and boat parties.

       62.     The Schedule includes the following information processing this data:

               "Week Total" = total number of hours for that work week;

               "OT" = overtime hours for that work week, if any;

               "WPR" = the weekly pay rate actually paid;

               "EHR" = the equivalent hourly rate (WPR divided by Week Total);

               "NYMW" = the New York minimum wage;

               "STO" = straight time owed (Week Total times NYMW); and

               "OTP" = over time premium (OT times half of the NYMW).




                                                9
         Case 7:20-cv-03514-NSR Document 1 Filed 05/05/20 Page 10 of 20



       63.     The Schedule then calculates the amount owed by combining the STO and the

OTP, creating a "Total Entitled" for each work week.

       64.     The "Total Due" is calculated by subtracting WPR from the Total Entitled for

each week.

       65.     Effective March 18, 2020 Plaintiffs were told verbally by Defendant Carter

Murray that Plaintiffs were terminated from employment and Plaintiffs were removed from

payroll on that date.

       66.     Defendants have yet to provide the notice to terminate the Employment

Agreement as required by the unambiguous terms of the Employment Agreement.

                                 FIRST CAUSE OF ACTION
                        FAILURE TO PAY OVERTIME UNDER THE FLSA

       67.     Plaintiffs repeat and re-allege the preceding allegations.

       68.     Plaintiff worked in excess of forty hours in certain work weeks as set out in the

Schedule and received no overtime compensation as required by the FLSA.

       69.     Defendants' failure to pay overtime wages to Plaintiffs was willful as defined by

the FLSA.

       70.     As a consequence of the willful underpayment of wages, Plaintiffs have incurred

damages and Defendants are indebted to Plaintiffs in the amount of the unpaid overtime

compensation, together with interest, liquidated damages and attorneys fees and costs, in an

amount to be determined at trial.




                                                10
         Case 7:20-cv-03514-NSR Document 1 Filed 05/05/20 Page 11 of 20



                          SECOND CAUSE OF ACTION
          FAILURE TO PAY MINIMUM WAGE IN VIOLATION OF STATE LAW

       71.     Plaintiffs repeat and re-allege the preceding allegations.

       72.     Defendants failed to pay Plaintiff the minimum wage as required by New York

Labor Law.

       73.     Defendants failure to pay the minimum wage was willful.

       74.     Ass a consequence of the willful underpayment of wages alleged above, Plaintiffs

have incurred damages and Defendants are indebted to Plaintiffs in the amount of the unpaid

minimum wage pursuant to New York State law together with interest, liquidated damages and

attorneys fees and costs in an amount to be determined at trial.

                         THIRD CAUSE OF ACTION
      FAILURE TO PAY OVERTIME IN VIOLATION OF NEW YORK STATE LAW

       75.     Plaintiffs repeat and re-allege the preceding allegations.

       76.     Plaintiffs routinely worked at least sixty hours per week and received no overtime

compensation as required by the NYLL.

       77.     Defendants failure to pay the overtime wages was willful and without excuse.

       78.     As a consequence of the willful underpayment of wages alleged above, Plaintiffs

have incurred damages and Defendants are indebted to Plaintiffs in the amount of the unpaid

minimum wage pursuant to New York State law together with interest, liquidated damages and

attorneys fees and costs in an amount to be determined at trial.

       79.     Plaintiffs seek and are entitled to recover Plaintiffs' respective unpaid

compensation, damages pursuant to NYLL, Article 6, § 198, attorneys’ fees, costs, pre- and-post

judgment interest along with such other relief as this Court deems just and proper.




                                                 11
        Case 7:20-cv-03514-NSR Document 1 Filed 05/05/20 Page 12 of 20



                            FOURTH CAUSE OF ACTION
                        FAILURE TO PAY SPREAD OF HOURS
                  PREMIUM IN VIOLATION OF NEW YORK STATE LAW

       80.     Plaintiffs repeat and re-allege the preceding allegations.

       81.     During Plaintiffs employment Plaintiffs regularly worked in excess of ten (10)

hours in a workday.

       82.     Defendants willfully and intentionally failed to pay Plaintiffs one additional

hour’s pay at the New York minimum wage rate on days in which he worked in excess of ten

(10) hours as required under N.Y. Comp. Code R. & Regs., Title 12, § 142-2.4.

       83.     Plaintiffs seek and are entitled to recover Plaintiffs' respective unpaid

compensation, damages pursuant to NYLL, Article 6, § 198, attorneys’ fees, costs, pre- and post-

judgment interest along with such other relief as this Court deems just and proper.

                        FIFTH CAUSE OF ACTION
     FAILURE TO COMPLY WITH NEW YORK'S WAGE NOTICE REQUIREMENTS

       84.     Plaintiffs repeat and re-allege the preceding allegations.

       85.     Defendants failed to provide Plaintiffs with the mandatory wage notice in

violation of NYLL Section 195(1).

       86.     The NYLL provides for certain damages for each day of such violation.

                       SIXTH CAUSE OF ACTION
  FAILURE TO COMPLY WITH NEW YORK'S WAGE STATEMENT REQUIREMENTS

       87.     Plaintiffs repeat and re-allege the preceding allegations.

       88.     Defendants failed to provide Plaintiffs with the mandatory wage statement with

each paycheck in violation of NYLL 195(3).

       89.     The NYLL provides for certain damages for each day of such violation.




                                                 12
        Case 7:20-cv-03514-NSR Document 1 Filed 05/05/20 Page 13 of 20



                                 SEVENTH CAUSE OF ACTION
                                   BREACH OF CONTRACT

       90.      Plaintiffs repeat and re-allege the preceding allegations.

       91.      Defendants breached the Employment Agreement by, among other things, failing

to pay promised wages and benefits until such time as Plaintiffs are provideD termination notice

in the form required by the Employment Agreement.

       92.      Plaintiff has been harmed by such breach.

                                  EIGHTH CAUSE OF ACTION
                                     QUASI-CONTRACT

       93.      Plaintiffs repeat and re-allege the preceding allegations.

       94.      In the alternative, Defendants have violated quasi-contractual standards including

unjust enrichment, quantum meruit and promissory estoppel.

       95.      Plaintiffs have been harmed by such breach.

                                         RELIEF SOUGHT

       Plaintiffs seek judgment against Defendants as follows:

       (i)      An order declaring that the Defendants violated the FLSA;

       (ii)     An order declaring that the Defendants’ violations of the FLSA were willful;

       (iii)    An order declaring that the Defendants violated the NYLL;

       (iv)     An award of minimum wage compensation under the NYLL;

       (v)      An award of overtime compensation under the FLSA and NYLL;

       (vi)     An award of unpaid minimum wage under NYLL;

       (vii)    An award of spread of hours payments due under the NYLL;

       (viii)   An award of liquidated damages pursuant to the FLSA;

       (ix)     An award of liquidated damages for violations of NYLL;

       (x)      Remedy of all breach of contract by Defendants;



                                                 13
        Case 7:20-cv-03514-NSR Document 1 Filed 05/05/20 Page 14 of 20



       (xi)    Remedy of all breach of quasi-contract by Defendants;

        (xii) All penalties available under the applicable laws for the wage notice and wage
notice and wage statement violations;

       (xiii) An award of all costs of this action, and reasonable attorneys’ fees and
disbursements incurred in connection with this action;

       (xiv)   Pre- and Post- Judgment interest as provided by law; and

       (xv)    Such other relief as the Court deems just and proper.

Dated: Rhinebeck, New York
       May 5, 2020



                                                ________________________
                                                Nathaniel K. Charny
                                                Charny & Wheeler P.C.
                                                9 West Market Street
                                                Rhinebeck, New York 12572
                                                (845) 876-7500
                                                ncharny@charnywheeler.com

                                                Attorneys for Plaintiffs




                                               14
               Case 7:20-cv-03514-NSR Document 1 Filed 05/05/20 Page 15 of 20


                  week                                                                   total
   date     hours total OT             WPR        EHR     NYMW          STO    OTP      entitled   total due
  2/22/18      6
  2/23/18      15
  2/24/18      15
  2/25/18      15
  2/26/18      6
  2/27/18      3
  2/28/18      3        63        23   $403.85   $6.41    $10.40    $655.20   $119.60   $774.80    $370.95
   3/8/18      6
   3/9/18      15
  3/10/18      15
  3/11/18      15
  3/12/18      6
  3/13/18      3
  3/14/18      3        63        23   $403.85   $6.41    $10.40    $655.20   $119.60   $774.80    $370.95
  3/15/18      6
  3/16/18      15
  3/17/18      15
  3/18/18      15
  3/19/18      6
  3/20/18      3
  3/21/18      3        63        23   $403.85   $6.41    $10.40    $655.20   $119.60   $774.80    $370.95
  4/12/18      6
  4/13/18      15
  4/14/18      15
  4/15/18      15
  4/16/18      6
  4/17/18      3
  4/18/18      3        63        23   $403.85   $6.41    $10.40    $655.20   $119.60   $774.80    $370.95
  4/26/18      6
  4/27/18      15
  4/28/18      15
  4/29/18      15
  4/30/18      6
   5/1/18      3
   5/2/18      3        63        23   $403.85   $6.41    $10.40    $655.20   $119.60   $774.80    $370.95
  5/10/18      6
  5/11/18      15
  5/12/18      15
  5/13/18      15
  5/14/18      6
  5/15/18      3
  5/16/18      3        63        23   $403.85   $6.41    $10.40    $655.20   $119.60   $774.80    $370.95
  5/17/18      6
  5/18/18      15
  5/19/18      15
  5/20/18      15
  5/21/18      6
  5/22/18      3
  5/23/18      3        63        23   $403.85   $6.41    $10.40    $655.20   $119.60   $774.80    $370.95
  6/14/18      4
  6/15/18      13
  6/16/18      4



Suarez et al. vs. Murray et al.                  Complaint - Schedule                                Page 1 of 6
               Case 7:20-cv-03514-NSR Document 1 Filed 05/05/20 Page 16 of 20


                  week                                                                   total
   date     hours total OT             WPR        EHR     NYMW          STO    OTP      entitled   total due
  6/17/18      3
  6/18/18      3
  6/19/18      6
  6/20/18      15       48        8    $403.85   $8.41    $10.40    $499.20   $41.60    $540.80    $136.95
  6/21/18      15
  6/22/18      15
  6/23/18      15
  6/24/18      15
  6/25/18      15
  6/26/18      15
  6/27/18      15      105        65   $403.85   $3.85    $10.40   $1,092.00 $338.00 $1,430.00 $1,026.15
  6/28/18      15
  6/29/18      15
  6/30/18      15
   7/1/18      15
   7/2/18      15
   7/3/18      15
   7/4/18      15      105        65   $403.85   $3.85    $10.40   $1,092.00 $338.00 $1,430.00 $1,026.15
   7/5/18      15
   7/6/18      15
   7/7/18      15
   7/8/18      15
   7/9/18      6
  7/10/18      3
  7/11/18      6        75        35   $403.85   $5.38    $10.40    $780.00   $182.00   $962.00    $558.15
  7/12/18      15
  7/13/18      15
  7/14/18      15
  7/15/18      15
  7/16/18      15
  7/17/18      6
  7/18/18      3        84        44   $403.85   $4.81    $10.40    $873.60   $228.80 $1,102.40    $698.55
  7/26/18      15
  7/27/18      15
  7/28/18      15
  7/29/18      15
  7/30/18      6
  7/31/18      3
   8/1/18      3        72        32   $403.85   $5.61    $10.40    $748.80   $166.40   $915.20    $511.35
   8/9/18      3
  8/10/18      6
  8/11/18      15
  8/12/18      15
  8/13/18      6
  8/14/18      6
  8/15/18      15       66        26   $403.85   $6.12    $10.40    $686.40   $135.20   $821.60    $417.75
  8/16/18      15
  8/17/18      15
  8/18/18      15
  8/19/18      15
  8/20/18      15
  8/21/18      6



Suarez et al. vs. Murray et al.                  Complaint - Schedule                                Page 2 of 6
               Case 7:20-cv-03514-NSR Document 1 Filed 05/05/20 Page 17 of 20


                  week                                                                   total
   date     hours total OT             WPR        EHR     NYMW          STO    OTP      entitled   total due
 8/22/18       3        84        44   $403.85   $4.81    $10.40    $873.60   $228.80 $1,102.40    $698.55
 9/13/18       6
 9/14/18       15
 9/15/18       15
 9/16/18       6
 9/17/18       3
 9/18/18       6
 9/19/18       12       63        23   $403.85   $6.41    $10.40    $655.20   $119.60   $774.80    $370.95
 9/27/18       6
 9/28/18       15
 9/29/18       15
 9/30/18       15
 10/1/18       6
 10/2/18       3
 10/3/18       6        66        26   $403.85   $6.12    $10.40    $686.40   $135.20   $821.60    $417.75
 10/4/18       11
 10/5/18       11
 10/6/18       11
 10/7/18       11
 10/8/18       11
 10/9/18       6
 10/10/18      3        64        24   $403.85   $6.31    $10.40    $665.60   $124.80   $790.40    $386.55
 10/18/18      6
 10/19/18      15
 10/20/18      15
 10/21/18      15
 10/22/18      6
 10/23/18      3
 10/24/18      3        63        23   $403.85   $6.41    $10.40    $655.20   $119.60   $774.80    $370.95
 12/13/18      6
 12/14/18      15
 12/15/18      15
 12/16/18      15
 12/17/18      6
 12/18/18      3
 12/19/18      3        63        23   $403.85   $6.41    $10.40    $655.20   $119.60   $774.80    $370.95
 12/20/18      6
 12/21/18      15
 12/22/18      15
 12/23/18      15
 12/24/18      15
 12/25/18      15
 12/26/18      15       96        56   $403.85   $4.21    $10.40    $998.40   $291.20 $1,289.60    $885.75
 12/27/18      15
 12/28/18      15
 12/29/18      15
 12/30/18      15
 12/31/18      15
  1/1/19       15
  1/2/19       15      105        65   $403.85   $3.85    $11.10   $1,165.50 $360.75 $1,526.25 $1,122.40
  1/3/19       15
  1/4/19       15



Suarez et al. vs. Murray et al.                  Complaint - Schedule                                Page 3 of 6
               Case 7:20-cv-03514-NSR Document 1 Filed 05/05/20 Page 18 of 20


                  week                                                                   total
   date     hours total OT             WPR        EHR     NYMW          STO    OTP      entitled   total due
   1/5/19      15
   1/6/19      15
   1/7/19      6
   1/8/19      6
   1/9/19      3        75        35   $403.85   $5.38    $11.10    $832.50   $194.25 $1,026.75    $622.90
  1/17/19      6
  1/18/19      15
  1/19/19      15
  1/20/19      15
  1/21/19      6
  1/22/19      3
  1/23/19      3        63        23   $403.85   $6.41    $11.10    $699.30   $127.65   $826.95    $423.10
  2/14/19      15
  2/15/19      15
  2/16/19      15
  2/17/19      15
  2/18/19      15
  2/19/19      6
  2/20/19      3        84        44   $403.85   $4.81    $11.10    $932.40   $244.20 $1,176.60    $772.75
  2/28/19      6
   3/1/19      15
   3/2/19      15
   3/3/19      15
   3/4/19      6
   3/5/19      3
   3/6/19      3        63        23   $403.85   $6.41    $11.10    $699.30   $127.65   $826.95    $423.10
  5/16/19      6
  5/17/19      15
  5/18/19      15
  5/19/19      15
  5/20/19      6
  5/21/19      3
  5/22/19      3        63        23   $403.85   $6.41    $11.10    $699.30   $127.65   $826.95    $423.10
  5/23/19      6
  5/24/19      15
  5/25/19      15
  5/26/19      15
  5/27/19      15
  5/28/19      15
  5/29/19      6        87        47   $403.85   $4.64    $11.10    $965.70   $260.85 $1,226.55    $822.70
  5/30/19      6
  5/31/19      15
   6/1/19      15
   6/2/19      15
   6/3/19      6
   6/4/19      3
   6/5/19      3        63        23   $403.85   $6.41    $11.10    $699.30   $127.65   $826.95    $423.10
  6/20/19      3
  6/21/19      6
  6/22/19      15
  6/23/19      15
  6/24/19      15



Suarez et al. vs. Murray et al.                  Complaint - Schedule                                Page 4 of 6
               Case 7:20-cv-03514-NSR Document 1 Filed 05/05/20 Page 19 of 20


                  week                                                                   total
   date     hours total OT             WPR        EHR     NYMW          STO    OTP      entitled   total due
 6/25/19       15
 6/26/19       15       84        44   $403.85   $4.81    $11.10    $932.40   $244.20 $1,176.60    $772.75
 6/27/19       6
 6/28/19       3
 6/29/19       6
 6/30/19       15
  7/1/19       15
  7/2/19       15
  7/3/19       15       75        35   $403.85   $5.38    $11.10    $832.50   $194.25 $1,026.75    $622.90
  7/4/19       15
  7/5/19       15
  7/6/19       15
  7/7/19       6
  7/8/19       3
  7/9/19       3
 7/10/19       3        60        20   $403.85   $6.73    $11.10    $666.00   $111.00   $777.00    $373.15
 7/18/19       15
 7/19/19       15
 7/20/19       15
 7/21/19       15
 7/22/19       6
 7/23/19       3
 7/24/19       3        72        32   $403.85   $5.61    $11.10    $799.20   $177.60   $976.80    $572.95
 8/15/19       15
 8/16/19       15
 8/17/19       15
 8/18/19       15
 8/19/19       15
 8/20/19       6
 8/21/19       3        84        44   $403.85   $4.81    $11.10    $932.40   $244.20 $1,176.60    $772.75
 8/29/19       6
 8/30/19       15
 8/31/19       15
  9/1/19       15
  9/2/19       15
  9/3/19       6
  9/4/19       3        75        35   $403.85   $5.38    $11.10    $832.50   $194.25 $1,026.75    $622.90
 9/12/19       6
 9/13/19       15
 9/14/19       15
 9/15/19       15
 9/16/19       6
 9/17/19       3
 9/18/19       3        63        23   $403.85   $6.41    $11.10    $699.30   $127.65   $826.95    $423.10
 10/24/19      6
 10/25/19      15
 10/26/19      15
 10/27/19      15
 10/28/19      6
 10/29/19      3
 10/30/19      3        63        23   $403.85   $6.41    $11.10    $699.30   $127.65   $826.95    $423.10
 12/12/19      6



Suarez et al. vs. Murray et al.                  Complaint - Schedule                                Page 5 of 6
               Case 7:20-cv-03514-NSR Document 1 Filed 05/05/20 Page 20 of 20


                  week                                                                   total
   date     hours total OT             WPR        EHR     NYMW          STO    OTP      entitled   total due
 12/13/19      15
 12/14/19      15
 12/15/19      15
 12/16/19      6
 12/17/19      3
 12/18/19      3        63        23   $403.85   $6.41    $11.10    $699.30   $127.65   $826.95    $423.10
 1/30/20       6
 1/31/20       15
  2/1/20       15
  2/2/20       15
  2/3/20       6
  2/4/20       3
  2/5/20       3        63        23   $403.85   $6.41    $11.80    $743.40   $135.70   $879.10    $475.25
  2/6/20       3
  2/7/20       3
  2/8/20       6
  2/9/20       15
 2/10/20       15
 2/11/20       6
 2/12/20       3        51        11   $403.85   $7.92    $11.80    $601.80   $64.90    $666.70    $262.85
  3/5/20       6
  3/6/20       15
  3/7/20       15
  3/8/20       15
  3/9/20       6
 3/10/20       3
 3/11/20       3        63        23   $403.85   $6.41    $11.80    $743.40   $135.70   $879.10    $475.25
 3/12/20       6
 3/13/20       15
 3/14/20       15
 3/15/20       15
 3/16/20       6
 3/17/20       3
 3/18/20       3        63        23   $403.85   $6.41    $11.80    $743.40   $135.70   $879.10    $475.25




Suarez et al. vs. Murray et al.                  Complaint - Schedule                                Page 6 of 6
